Name: Commission Directive 2007/34/EC of 14 June 2007 amending, for the purposes of its adaptation to technical progress, Council Directive 70/157/EEC concerning the permissible sound level and the exhaust system of motor vehicles (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  deterioration of the environment;  organisation of transport
 Date Published: 2007-06-15

 15.6.2007 EN Official Journal of the European Union L 155/49 COMMISSION DIRECTIVE 2007/34/EC of 14 June 2007 amending, for the purposes of its adaptation to technical progress, Council Directive 70/157/EEC concerning the permissible sound level and the exhaust system of motor vehicles (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), and in particular the second indent of Article 13(2) thereof, Having regard to Council Directive 70/157/EEC relating to the permissible sound level and the exhaust system of motor vehicles (2), and in particular Article 3 thereof, Whereas: (1) Directive 70/157/EEC is one of the separate Directives in the context of the Community type-approval procedure laid down in Directive 70/156/EEC. The provisions of Directive 70/156/EEC relating to systems, components and separate technical units for vehicles therefore apply to Directive 70/157/EEC. (2) Since the entry into force of Directive 70/157/EEC of 6 February 1970, the noise limits for motor vehicles have been reduced several times, most recently in 1995. The last reduction did not have the expected effects and subsequent studies have shown that the measurement method no longer reflects the real life driving behaviour. It is therefore necessary to introduce a new test cycle and bring the driving conditions for carrying out the noise test closer into line with real life driving operations. The new test cycle is contained in UN/ECE Regulation No 51, 02 series of amendments (3). (3) During a transitional period, the current test as well as the new test should be carried out for type-approval and the results of both tests should be reported to the Commission. This would enable the Commission to obtain the necessary data for establishing appropriate limit values for the new measurement method which would replace the existing test protocol. The current method should continue to be required in order to receive type-approval and the new method should be used for monitoring purposes. After the transitional period, the test protocol as adapted to the new test should become the only measurement required in order to receive type-approval. (4) In order to take into account the most recent amendments to UN/ECE Regulations Nos 51 and 59, to which the Community has already acceded, it is appropriate to adapt Directive 70/157/EEC to technical progress by aligning it with the technical requirements of those regulations. This is important, in particular, in order to take over the mandatory monitoring procedure of the motor vehicle noise emissions laid down in the UN/ECE Regulation No 51 for the purposes of EC type-approval. Otherwise, the Directive would fall behind the Regulation with regard to technical advancement. (5) Pursuant to Article 3 of Directive 70/157/EEC, the measures provided for by this Directive do not modify the requirements set out in points 5.2.2.1 and 5.2.2.5 of Annex I to Directive 70/157/EEC. With regard to the new structure of the Annexes, it is necessary to adapt the numbering and references specified in those points. In order to ensure the link to other provisions of Community legislation, it is also appropriate to provide for a correlation between the current and the new numbering. (6) The measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Directive 70/157/EEC is amended as follows: (a) Annex I is replaced by the text set out in Annex I to this Directive; (b) Annex II is replaced by the text set out in Annex II to this Directive; (c) Annex III is replaced by the text set out in Annex III to this Directive; (d) Annex IV is deleted. 2. References to points 5.2.2.1 and 5.2.2.5 of Annex I to Directive 70/157/EEC shall be construed as references to points 2.1 and 2.2 of Annex I, as replaced by this Directive. Article 2 With effect from 6 July 2008 and until 6 July 2010, the vehicle to be type-approved shall be subject to the test laid down in Annex 10 of UN/ECE Regulation No 51 for monitoring purposes only. The results of that test shall be added to the documents set out in Appendices 1 and 2 of Annex I to Directive 70/157/EEC as amended by this Directive, in conformity with Annex 9 of UN/ECE Regulation No 51. The Member State concerned shall send such information documents to the Commission. These obligations do not affect cases of extension of existing approvals according to this Directive. For the purpose of this monitoring procedure a vehicle is not considered to be a new type if the vehicle differs only in respect to paragraphs 2.2.1 and 2.2.2 of UN/ECE Regulation No 51. Article 3 1. Member States shall adopt and publish, by 5 July 2008 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 6 July 2008. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 4 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Brussels, 14 June 2007. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Directive 2006/96/EC (OJ L 363, 20.12.2006, p. 81). (2) OJ L 42, 23.2.1970, p. 16. Directive as last amended by Directive 2006/96/EC. (3) OJ L 137, 30.5.2007, p. 68. ANNEX I ANNEX I PROVISIONS FOR EC TYPE-APPROVAL IN RESPECT OF THE SOUND LEVEL OF A TYPE OF MOTOR VEHICLE 1. APPLICATION FOR EC TYPE-APPROVAL OF A VEHICLE TYPE 1.1. The application for EC type-approval pursuant to Article 3(4) of Directive 70/156/EEC of a vehicle type with regard to its sound level shall be submitted by the vehicle manufacturer. 1.2. A model for the information document is given in Appendix 1. 1.3. A vehicle representative of the type in respect of which type-approval is sought must be submitted to the technical service responsible for the tests by the vehicle manufacturer. 1.4. At the request of the technical service, a specimen of the exhaust system and an engine of at least the same cylinder capacity and rated maximum power as that fitted to the vehicle in respect of which type-approval is sought must also be submitted. 2. SOUND LEVEL OF MOVING VEHICLES 2.1. Limiting values The sound level measured in accordance with the provisions of Annex III shall not exceed the following limits: Vehicle categories Values expressed in dB(A) (decibels(A)) 2.1.1. Vehicles intended for the carriage of passengers, and comprising not more than nine seats including the driver's seat 74 2.1.2. Vehicles intended for the carriage of passengers and equipped with more than nine seats, including the driver's seat; and having a maximum permissible mass of more than 3,5 tonnes and: 2.1.2.1. with an engine power of less than 150 kW 78 2.1.2.2. with an engine power of not less than 150 kW 80 2.1.3. Vehicles intended for the carriage of passengers and equipped with more than nine seats, including the driver's seat; vehicles intended for the carriage of goods: 2.1.3.1. with a maximum permissible mass not exceeding 2 tonnes 76 2.1.3.2. with a maximum permissible mass exceeding 2 tonnes but not exceeding 3,5 tonnes 77 2.1.4. Vehicles intended for the carriage of goods and having a maximum permissible mass exceeding 3,5 tonnes: 2.1.4.1. with an engine power of less than 75 kW 77 2.1.4.2. with an engine power of not less than 75 kW but less than 150 kW 78 2.1.4.3. with an engine power of not less than 150 kW 80 However  for vehicles of categories 2.1.1 and 2.1.3, the limit values are increased by 1 dB(A) if they are equipped with a direct injection diesel engine,  for vehicles with a maximum permissible mass of over two tonnes designed for off-road use, the limit values are increased by 1 dB(A) if their engine power is less than 150 kW and 2 dB(A) if their engine power is 150 kW or more,  for vehicles in category 2.1.1, equipped with a manually operated gear box having more than four forward gears and with an engine developing a maximum power exceeding 140 kW/t and whose maximum power/maximum mass ratio exceeds 75 kW/t, the limit values are increased by 1 dB(A) if the speed at which the rear of the vehicle passes the line BB' in third gear is greater than 61 km/h. 2.2. Interpretation of results 2.2.1. To take account of inaccuracies in the measuring instruments, the result obtained from each measurement is determined by deducting 1 dB(A) from the meter reading. 2.2.2. The measurements are considered valid if the difference between two consecutive measurements on the same side of the vehicle does not exceed 2 dB(A). 2.2.3. The highest sound level measured shall constitute the test result. Should the result exceed the maximum permissible sound level for the category of vehicle tested by 1 dB(A), two further measurements shall be made at the corresponding microphone position. Three of the four measurements thus obtained at that microphone position must fall within the prescribed limits. 3. MARKINGS 3.1. The exhaust and intake system components, excluding fixing hardware and pipes, must bear: 3.1.1. the trade mark or name of the manufacturer of the systems and their components; 3.1.2. the manufacturer's trade description. 3.2. These markings must be clearly legible and indelible, even when the system is fitted to the vehicle. 4. GRANTING OF EC TYPE-APPROVAL OF A VEHICLE TYPE 4.1. If the relevant requirements are satisfied, EC type-approval pursuant to Article 4(3) and, if applicable, 4(4) of Directive 70/156/EEC shall be granted. 4.2. A model for the EC type-approval certificate is given in Appendix 2. 4.3. An approval number in accordance with Annex VII to Directive 70/156/EEC shall be assigned to each vehicle type approved. The same Member State shall not assign the same number to another vehicle type. 5. MODIFICATIONS OF THE TYPE AND AMENDMENTS TO APPROVALS 5.1. In the case of modifications of the type approved pursuant to this Directive, the provisions of Article 5 of Directive 70/156/EEC shall apply. 6. CONFORMITY OF PRODUCTION 6.1. Measures to ensure the conformity of production shall be taken in accordance with the requirements laid down in Article 10 of Directive 70/156/EEC. 6.2. Special provisions: 6.2.1. The tests referred to in item 2.3.5 of Annex X to Directive 70/156/EEC are those laid down in Annex 7 of UN/ECE Regulation No 51 as referred to in Annex III of this Directive. 6.2.2. The frequency of inspections referred to in item 3 of Annex X to Directive 70/156/EEC is normally one every two years. Appendix 1 Information document No ¦ pursuant to Annex I of Council Directive 70/156/EEC (1) relating to EC type-approval of a vehicle with respect to the permissible sound level and the exhaust system (Directive 70/157/EEC, as last amended by Directive ¦/ ¦/EC) The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail. If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied. 0. General 0.1. Make (trade name of manufacturer): 0.2. Type and general commercial description(s): 0.3. Means of identification of type, if marked on the vehicle (b): 0.3.1. Location of that marking. 0.4. Category of vehicle (c): 0.5. Name and address of manufacturer: 0.8. Address(es) of assembly plant(s): 1. General construction characteristics of the vehicle 1.1. Photographs and/or drawings of a representative vehicle: 1.3.3. Powered axles (number, position, interconnection): 1.6. Position and arrangement of the engine: 2. Masses and dimensions (e) (in kg and mm) (Refer to drawing where applicable) 2.4. Range of vehicle dimensions (overall) 2.4.1. For chassis without bodywork 2.4.1.1. Length (j): 2.4.1.2. Width (k): 2.4.2. For chassis with bodywork 2.4.2.1. Length (j): 2.4.2.2. Width (k): 2.6. Mass of the vehicle with bodywork in running order, or mass of the chassis with cab if the manufacturer does not fit the bodywork (with standard equipment, including coolant, oils, fuel, tools, spare wheel and driver) (o) (maximum and minimum): 3. Power plant (q) 3.1. Manufacturer: 3.1.1. Manufacturer's engine code: (As marked on the engine, or other means of identification) 3.2. Internal combustion engine 3.2.1.1. Working principle: positive ignition/compression ignition, four stroke/two stroke (2) 3.2.1.2. Number and arrangement of cylinders: 3.2.1.2.3. Firing order: 3.2.1.3. Engine capacity (s): cm3 3.2.1.8. Maximum net power (t): kW at min 1 (manufacturer's declared value) 3.2.4. Fuel feed 3.2.4.1. By carburettor(s): yes/no (2) 3.2.4.1.2. Type(s): 3.2.4.1.3. Number fitted: 3.2.4.2. By fuel injection (compression ignition only): yes/no (2) 3.2.4.2.2. Working principle: Direct injection/pre-chamber/swirl chamber (2) 3.2.4.2.4. Governor 3.2.4.2.4.1. Type: 3.2.4.2.4.2.1. Cut-off point under load: min 1 3.2.4.3. By fuel injection (positive ignition only): yes/no (2) 3.2.4.3.1. Working principle: Intake manifold (single-/multi-point (2))/direct injection/other (specify) (2) 3.2.8. Intake system 3.2.8.4.2. Air filter, drawings; or 3.2.8.4.2.1. Make(s): 3.2.8.4.2.2. Type(s): 3.2.8.4.3. Intake silencer, drawings; or 3.2.8.4.3.1. Make(s): 3.2.8.4.3.2. Type(s): 3.2.9. Exhaust system 3.2.9.2. Description and/or drawing of the exhaust system: 3.2.9.4. Exhaust silencer(s): For front, centre, rear silencer: construction, type, marking, where relevant for exterior noise: reducing measures in the engine compartment and on the engine: 3.2.9.5. Location of the exhaust outlet: 3.2.9.6. Exhaust silencer containing fibrous materials: 3.2.12.2.1. Catalytic convertor: yes/no (3) 3.2.12.2.1.1. Number of catalytic convertors and elements: 3.3. Electric motor 3.3.1. Type (winding, excitation): 3.3.1.1. Maximum hourly output: kW 3.3.1.2. Operating voltage: V 3.4. Other engines or motors or combinations thereof (particulars regarding the parts of such engines or motors): 4. Transmission (v) 4.2. Type (mechanical, hydraulic, electric, etc.): 4.6. Gear ratios Gear Internal gearbox ratios (ratios of engine to gearbox output shaft revolutions) Final drive ratio(s) (ratio of gearbox output shaft to driven wheel revolutions) Total gear ratios Maximum for CVT (4) 1 2 3 ¦ Minimum for CVT (4) Reverse 4.7. Maximum vehicle speed (and gear in which this is achieved) (in km/h) (w): 6. Suspension 6.6. Tyres and wheels 6.6.2. Upper and lower limits of rolling radii 6.6.2.1. Axle 1: 6.6.2.2. Axle 2: 6.6.2.3. Axle 3: 6.6.2.4. Axle 4: etc. 9. Bodywork (not applicable for vehicles of category M1) 9.1. Type of bodywork: 9.2. Materials used and method of construction 12. Miscellaneous 12.5. Details of any non-engine devices designed to reduce noise (if not covered by other items): Additional information in the case of off-road vehicles: 1.3. Number of axles and wheels: 2.4.1. For chassis without bodywork 2.4.1.4.1. Approach angle (na): ¦ degrees 2.4.1.5.1. Departure angle (nb): ¦ degrees 2.4.1.6. Ground clearance (as defined in point 4.5 of section A of Annex II to Directive 70/156/EEC) 2.4.1.6.1. Between the axles: 2.4.1.6.2. Under the front axle(s): 2.4.1.6.3. Under the rear axle(s): 2.4.1.7. Ramp angle (nc): ¦ degrees 2.4.2. For chassis with bodywork 2.4.2.4.1. Approach angle (na): ¦ degrees 2.4.2.5.1. Departure angle (nb): ¦ degrees 2.4.2.6. Ground clearance (as defined in point 4.5 of section A of Annex II to Directive 70/156/EEC) 2.4.2.6.1. Between the axles: 2.4.2.6.2. Under the front axle(s): 2.4.2.6.3. Under the rear axle(s): 2.4.2.7. Ramp angle (nc): ¦ degrees 2.15. Hill-starting ability (solo vehicle): ¦ percent 4.9. Differential lock: yes/no/optional (5) Date, File Appendix 2 MODEL EC TYPE-APPROVAL CERTIFICATE (Maximum Format: A4 (210 Ã  297 mm)) Stamp of administration Communication concerning the  type-approval (6)  extension of type-approval (6)  refusal of type-approval (6)  withdrawal of type-approval (6) of a type of a vehicle/component/separate technical unit (6) with regard to Directive ¦/ ¦/EEC, as last amended by Directive ¦/ ¦/EC. Type-approval number: Reason for extension: SECTION I 0.1. Make (trade name of manufacturer): 0.2. Type and general commercial description(s): 0.3. Means of identification of type if marked on the vehicle/component/separate technical unit (6) (7) 0.3.1. Location of that marking. 0.4. Category of vehicle (8): 0.5. Name and address of manufacturer: 0.7. In the case of components and separate technical units, location and method of affixing of the EC approval mark: 0.8. Address(es) of assembly plant(s) SECTION II 1. Additional information (where applicable): See Addendum 2. Technical service responsible for carrying out the tests: 3. Date of test report: 4. Number of test report: 5. Remarks (if any): See Addendum 6. Place: 7. Date: 8. Signature: 9. The index to the information package lodged with the approval authority, which may be obtained on request, is attached. Addendum to EC type-approval certificate No ¦ concerning the type-approval of a vehicle with regard to Directive 70/157/EEC as last amended by Directive ¦/ ¦/EC 1. Additional information: 1.1. If necessary, list of vehicles covered by item 3.1.2.3.2.3. of Annex III of UN/ECE Regulation No 51: 1.2. Engine 1.2.1. Manufacturer: 1.2.2. Type: 1.2.3. Model: 1.2.4. Rated maximum power ¦ kW at ¦ min 1 1.3. Transmission: non-automatic gearbox/automatic gearbox (9) 1.3.1 Number of gears: 1.4. Equipment 1.4.1. Exhaust silencer 1.4.1.1. Manufacturer: 1.4.1.2. Model: 1.4.1.3. Type: ¦ in accordance with drawing No: 1.4.2. Intake silencer 1.4.2.1. Manufacturer: 1.4.2.2. Model: 1.4.2.3. Type: ¦ in accordance with drawing No: 1.5. Tyre size: 1.5.1. Description of tyre type used for type-approval testing: 1.6. Measurements 1.6.1. Sound level of moving vehicle: Measurement results Left-hand side dB(A) (10) Right-hand side dB(A) (10) Position of gear lever first measurement second measurement third measurement fourth measurement Test result: ¦ dB(A)/E (11) 1.6.2. Sound level of stationary vehicle: Measurement results dB(A) Engine first measurement second measurement third measurement Test result: ¦ dB(A)/E (12) 1.6.3. Sound level of compressed air noise: Measurement results Left-hand side dB(A) (13) Right-hand side dB(A) (13) first measurement second measurement third measurement fourth measurement Test result: ¦ dB(A) 5. Remarks: (1) The item numbers and footnotes used in this information document correspond to those set out in Annex I to Directive 70/156/EEC. Items not relevant for the purpose of this Directive are omitted. (2) Delete as applicable. (3) Delete as applicable. (4) Continuously variable transmission (5) Delete as applicable. (6) Delete as applicable. (7) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by the type-approval certificate such characters shall be represented in the documentation by the symbol: ?  (e.g. ABC??123??). (8) As defined in Annex IIA to Directive 70/156/EEC. (9) Delete as applicable. (10) The measurement values are given with the 1 dB(A) deduction in accordance with provisions of item 2.2.1 of Annex I. (11) E  indicates that the measurements in question were conducted in accordance with this Directive. (12) E  indicates that the measurements in question were conducted in accordance with this Directive. (13) The measurement values are given with the 1 dB(A) deduction in accordance with provision of item 2.2.1 of Annex I. ANNEX II ANNEX II ADMINISTRATIVE PROVISIONS FOR EC TYPE-APPROVAL OF EXHAUST SYSTEMS AS SEPARATE TECHNICAL UNITS (REPLACEMENT EXHAUST SYSTEMS) 1. APPLICATION FOR EC TYPE-APPROVAL 1.1. The application of EC type-approval pursuant to Article 3(4) of Directive 70/156/EEC in respect of a replacement exhaust system or component thereof as a separate technical unit shall be submitted by the vehicle manufacturer or the manufacturer of the separate technical unit in question. 1.2. A model for the information document is given in Appendix 1. 1.3. At the request of the technical service concerned, the applicant must submit: 1.3.1. two examples of the system in respect of which application for EC type-approval has been made, 1.3.2. an exhaust system of the type originally fitted to the vehicle when EC type-approval was granted, 1.3.3. a vehicle representative of the type to which the system is to be fitted, which meets the requirements of item 4.1 of Annex 7 of UN/ECE Regulation No 51 as referred to in Annex III of this Directive. 1.3.4. a separate engine corresponding to the type of vehicle described above. 2. MARKINGS 2.4.1. The replacement exhaust system or its components, excluding fixing hardware and pipes must bear: 2.4.1.1. the trademark or trade name of the manufacturer of the replacement system and its components, 2.4.1.2. the manufacturer's trade description, 2.4.2. These marks must be clearly legible and indelible, even when the system is fitted to the vehicle. 3. GRANTING OF EC TYPE-APPROVAL 3.1. If the relevant requirements are satisfied, EC type-approval pursuant to Article 4(3) and, if applicable, Article 4(4) of Directive 70/156/EEC shall be granted. 3.2. A model for the EC type-approval certificate is given in Appendix 2. 3.3. A type-approval number in accordance with Annex VII to Directive 70/156/EEC shall be assigned to each type of replacement exhaust system or component thereof approved as a separate technical unit; section 3 of the type-approval number shall indicate the number of the amending Directive which was applicable at the time of the vehicle type-approval. The same Member State shall not assign the same number to another type of replacement exhaust system or component thereof. 4. EC TYPE-APPROVAL MARK 4.1. Every replacement exhaust system or component thereof, excluding fixing hardware and pipes, conforming to a type approved under this Directive shall bear an EC type-approval mark. 4.2. The EC type-approval mark shall consist of a rectangle surrounding the lower case letter e  followed by the distinguishing letter(s) or number of the Member State which has granted the approval: 1  for Germany 2  for France 3  for Italy 4  for the Netherlands 5  for Sweden 6  for Belgium 7  for Hungary 8  for the Czech Republic 9  for Spain 11  for the United Kingdom 12  for Austria 13  for Luxembourg 17  for Finland 18  for Denmark 19  for Romania 20  for Poland 21  for Portugal 23  for Greece 24  for Ireland 26  for Slovenia 27  for Slovakia 29  for Estonia 32  for Latvia 34  for Bulgaria 36  for Lithuania 49  for Cyprus 50  for Malta It must also include in the vicinity of the rectangle the base approval number  contained in section 4 of the type-approval number referred to in Annex VII to Directive 70/156/EEC, preceded by the two figures indicating the sequence number assigned to the most recent major technical amendment to Council Directive 70/157/EEC which was applicable at the time of the vehicle type-approval. For Directive 70/157/ EEC, the sequence number is 00; for Directive 77/212/EEC the sequence number is 01; for Directive 84/424/EEC the sequence number is 02; for Directive 92/97/EEC and this Directive the sequence number is 03. Sequence number 03 reflects as well the technical requirements of the 00 series of amendments of UN/ECE Regulation No 59. 4.3. The mark must be clearly legible and indelible even when the replacement exhaust system or component thereof is fitted to the vehicle. 4.4. An example of the EC type-approval mark is shown in Appendix 3. 5. MODIFICATION OF THE TYPE AND AMENDMENTS TO APPROVALS 5.1. In the case of modifications of the type approved pursuant to this Directive, the provisions of Article 5 of Directive 70/156/EEC shall apply. 6. CONFORMITY OF PRODUCTION 6.1. Measures to ensure the conformity of production shall be taken in accordance with the requirements laid down in Article 10 to Directive 70/156/EEC. 6.2. Special provisions: 6.2.1. The tests referred to item 2.3.5 of Annex X to Directive 70/156/EEC are those prescribed in Annex 5 of UN/ECE Regulation No 59 as referred to in Annex III of this Directive. 6.2.2. The frequency of inspections referred to in item 3 of Annex X to Directive 70/156/EEC is normally one every two years. Appendix 1 Information Document No ¦ relating to EC type-approval as separate technical unit of exhaust systems for motor vehicles (Directive 70/157/EEC, as last amended by Directive ¦/ ¦/EC) The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail. If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied. 0. General 0.1. Make (trade name of manufacturer): 0.2. Type and general commercial description(s): 0.5. Name and address of manufacturer: 0.7. In the case of components and separate technical units, location and method of affixing of the EC approval mark: 0.8. Address(es) of assembly plant(s): 1. Description of the vehicle for which the device is intended (if the device is intended to be fitted to more than one vehicle type the information requested under this point shall be supplied for each type concerned) 1.1. Make (trade name of manufacturer): 1.2. Type and general commercial description(s): 1.3. Means of identification of type, if marked on the vehicle: 1.4. Category of vehicle: 1.5. EC type-approval number with regard to sound level: 1.6. All the information mentioned in items 1.1 to 1.5 of the type-approval certificate concerning the vehicle (Annex I, Appendix 2 to this Directive): 2. Description of the device 2.1. A description of the replacement exhaust system indicating the relative position of each system component, together with mounting instructions: 2.2. Detailed drawings of each component, so that they can be easily located and identified, and reference to the materials used. These drawings must indicate the place provided for the compulsory affixing of the EC type-approval mark: Date, File Appendix 2 MODEL EC TYPE-APPROVAL CERTIFICATE (Maximum Format: A4 (210 Ã  297 mm)) Stamp of administration Communication concerning the  type-approval (1)  extension of type-approval (1)  refusal of type-approval (1)  withdrawal of type-approval (1) of a type of a vehicle/component/separate technical unit (1) with regard to Directive ¦/ ¦/EEC, as last amended by Directive ¦/ ¦/EC. Type-approval number: Reason for extension: SECTION I 0.1. Make (trade name of manufacturer): 0.2. Type and general commercial description(s): 0.3. Means of identification of type if marked on the vehicle/component/separate technical unit (1) (2): 0.3.1. Location of that marking: 0.4. Category of vehicle (3): 0.5. Name and address of manufacturer: 0.7. In the case of components and separate technical units, location and method of affixing of the EC approval mark: 0.8. Address(es) of assembly plant(s): SECTION II 1. Additional information (where applicable): See Addendum 2. Technical service responsible for carrying out the tests: 3. Date of test report: 4. Number of test report: 5. Remarks (if any): See Addendum 6. Place: 7. Date: 8. Signature: 9. The index to the information package lodged with the approval authority, which may be obtained on request, is attached. Addendum to EC type-approval certificate No ¦ concerning the separate technical unit type-approval of exhaust systems for motor vehicles with regard to Directive 70/157/EEC as last amended by Directive ¦/ ¦/EC 1. Additional information 1.1. Composition of the separate technical unit: 1.2. Trademark or trade name of the type(s) of motor vehicle to which the silencer is to be fitted (4) 1.3. Type(s) of vehicle and its/their type-approval number(s): 1.4. Engine 1.4.1. Type (positive ignition, diesel): 1.4.2. Cycles: two-stroke, four-stroke: 1.4.3. Total cylinder capacity: 1.4.4. Rated maximum engine power ¦ kW at ¦ min 1 1.5. Number of gear ratios: 1.6. Gear ratios employed: 1.7. Drive-axle ratios(s): 1.8. Sound-level values: moving vehicle: ¦ dB(A), speed stabilised before acceleration at ¦ km/h; stationary vehicle dB(A), at ¦ min 1 1.9. Value of the back pressure: 1.10. Any restrictions in respect of use and mounting requirements: 2. Remarks: Appendix 3 Model for the EC type-approval mark The exhaust system or component thereof bearing the above EC type-approval mark is a device which has been approved in Spain (e 9) pursuant to Directive 92/97/EEC (03) under the base approval number 0148. The figures used are only indicative. (1) Delete as applicable. (2) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by the type-approval certificate such characters shall be represented in the documentation by the symbol: ?  (e.g. ABC??123??). (3) As defined in Annex IIA to Directive 70/156/EEC. (4) If several types are indicated, items 1.3 to 1.10 inclusive must be completed in respect of each type. ANNEX III ANNEX III 1. The technical requirements are those set out in: (a) points 2, 6.1, 6.2.1 and 6.3 of UN/ECE Regulation No 51 (1) and Annexes 3 to 10 thereto; (b) points 2 and 6 of UN/ECE Regulation No 59 (2) and Annexes 3 to 5 thereto. 2. For the purposes of the application of the provisions referred to in point 1, the following shall apply: (a) Unladen vehicle  means a vehicle the mass of which is described in point 2.6 of Appendix 1 of Annex I to this Directive, without driver; (b) Communication form  shall be understood as type-approval-certificate set out in Appendix 2 of Annexes I and II; (c) Contracting Parties to the respective regulations  shall be understood as Member States; (d) references to Regulation No 51 and Regulation No 59 shall be construed as references to Directive 70/157/EEC; (e) footnote 1 in point 2.2.6 shall be understood as follows: For definitions of the categories, see Annex II A to Directive 70/156/EEC . (1) OJ L 137, 30.5.2007, p. 68. (2) OJ L 326, 24.11.2006, p. 43.